 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      PHILIP PEARLMAN,
 8
                                                                 NO. C19-0447RSL
                            Plaintiff,
 9                   v.                                          ORDER
10    NAVIENT SOLUTIONS, LLC,
11                          Defendant.
12

13          This matter comes before the Court on the parties’ “Stipulation for Binding Arbitration
14   and Stay of Action.” Dkt. # 14. As indicated in their stipulation, the parties have agreed to
15
     submit this matter to final and binding arbitration pursuant to the terms of the 2006 promissory
16
     note. The above-captioned matter is therefore STAYED, and the Clerk of Court is directed to
17
     enter a statistical termination in this case. Such termination is entered solely for the purpose of
18

19   removing this case from the Court’s active calendar. If a motion to confirm or vacate the arbitral

20   award is necessary, it may be filed under this cause number.
21          Defendants’ pending motion to compel arbitration (Dkt. # 11) is hereby DENIED as
22
     moot, but without prejudice to its refiling should plaintiff fail to initiate arbitral proceedings as
23
     specified in the stipulation.
24

25
            Dated this 12th day of July, 2019.
26
                                                 A
27                                               Robert S. Lasnik
                                                 United States District Judge
28

     ORDER - 1
